Citation Nr: 0011283	
Decision Date: 04/28/00    Archive Date: 05/04/00

DOCKET NO.  97-30 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

The propriety of severance of service connection for Ehlers-
Danlos syndrome.


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Associate Counsel


INTRODUCTION

The veteran had active service from September 1987 to 
February 1992.

Initially, the Board of Veterans' Appeals (Board) notes that 
a July 1997 rating decision denied service connection for 
post-traumatic stress disorder (PTSD) and service connection 
for psychosis for the purpose of establishing eligibility to 
treatment.  Since the record does not reflect the filing of a 
notice of disagreement with this decision, the Board finds 
that neither issue is a subject for current appellate review. 


REMAND

Once service connection has been granted, it can be severed 
only upon the Secretary's showing that the rating decision 
granting service connection was clearly and unmistakably 
erroneous.  38 C.F.R. § 3.105(d) (1999).  A change in 
diagnosis may be accepted as a basis for severance action if 
the examining physician or physicians or other proper medical 
authority certifies that, in the light of all accumulated 
evidence, the diagnosis on which service connection was 
predicated is clearly erroneous.  38 C.F.R. § 3.105(d) 
further provides that this certification must be accompanied 
by a summary of the facts, findings, and reasons supporting 
the conclusion.  In the instant case, the Board notes that 
the decision to sever service connection was based on an 
asserted change in diagnosis as supported by the opinions of 
Dr. O.  However, while the Board's review of Dr. O's opinion 
that there are no findings justifying a diagnosis of Ehlers-
Danlos syndrome is adequately supported by facts, findings, 
and reasons, the regulation specifically requires 
certification that the diagnosis on which service connection 
was predicated is clearly erroneous, and the record does not 
contain a specific certification from Dr. O. in this regard.  
Thus, the Board finds that due process requires the remand of 
this matter so that Dr. O. may be given the opportunity to 
certify, if he so desires, that the original diagnosis of 
Ehlers-Danlos syndrome was clearly erroneous. 

The Board further notes that a private medical report from 
Dr. C. contains an impression of bilateral knee and ankle 
accumulative overuse injury with chondromalacia, which Dr. C. 
finds to be probably attributable to the veteran's stress 
injuries sustained while in the Marine Corps.  In addition, 
while the regional office (RO) concludes that service 
connection for Ehlers-Danlos syndrome should be severed due 
to a lack of findings of multiple joint disability, the RO 
does not specifically address the possible retention of 
service connection for specific joints in light of Dr. C.'s 
effort to at least link knee and ankle joint disability to 
service.  Accordingly, since the issue of entitlement to 
service connection for knee and ankle joint disability is 
therefore inextricably intertwined with the issue on appeal, 
the Board further finds that the RO's readjudication of the 
issue on appeal should include consideration of whether the 
veteran is at least entitled to retain service connection for 
knee and ankle disability based on the opinion of Dr. C.  
Harris v. Derwinksi, 1 Vet. App. 180 (1991).

Accordingly, to ensure that the Department of Veterans 
Affairs (VA) has met its duty to assist the claimant in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
remanded to the RO for the following development:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

2.  The veteran should be asked to 
identify any sources of recent pertinent 
medical treatment for orthopedic 
disability.  After obtaining any 
necessary authorization, the RO should 
obtain any medical records other than 
those now on file pertaining to 
orthopedic disability.

3.  After completion of the above to the 
extent possible, the RO should arrange 
for the veteran's claims file (including 
pertinent material, such as the October 
1992 reports of Dr. L., the December 1995 
and October 1996 reports of Dr. O., the 
December 1996 private progress note of 
Dr. C., the February 1997 report of Dr. 
K., and this remand) to be reviewed, if 
at all possible by Dr. O., in order for 
Dr. O. to certify, if he so desires, that 
the original diagnosis of Ehlers-Danlos 
syndrome by Dr. L. was clearly erroneous.  
The examiner's review of the claims file 
should be acknowledged in writing.  If 
Dr. O. is unable to provide the requested 
certification without further examination 
or testing, appropriate action should be 
initiated to obtain that additional 
development.

In the alternative, if the RO is unable 
to refer the record back to Dr. O., 
appropriate arrangements should be made 
for another VA examination by a suitably 
qualified physician to determine whether 
the original diagnosis of Ehlers-Danlos 
syndrome by Dr. L. was clearly erroneous.  
All indicated studies must be conducted.  
The claims file, or copies of pertinent 
documents located therein, and a copy of 
this remand, must be made available to 
and reviewed by the examiner in 
conjunction with the examination.  The 
examiner should record pertinent medical 
complaints, symptoms, and clinical 
findings.

The veteran is advised that failure to 
report for the scheduled examination may 
have adverse consequences to his claim as 
the information requested on this 
examination addresses questions of 
causation and symptomatology that are 
vital in these claims.  38 C.F.R. § 3.655 
(1999); Connolly v. Derwinski, 1 Vet. 
App. 566 (1991).

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
above requested development has been 
completed in full.  In particular, the RO 
should ensure that any requested 
examination and required opinions are in 
compliance with the Board's remand and if 
they are not, the RO should implement 
corrective procedures.  

5.  After the completion of any 
development deemed appropriate in 
addition to that requested above, the RO 
should readjudicate the issue of the 
propriety of severance of service 
connection for Ehlers-Danlos syndrome, to 
include consideration of entitlement to 
the retention of service connection for 
bilateral knee and ankle accumulative 
overuse injury with chondromalacia. 

6.  Thereafter, the RO should again 
review the record.  If the benefits 
sought on appeal remain denied, the 
appellant and his representative should 
be furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome as to this issue.  The appellant need take no action 
until otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (previously known as the United States Court of 
Veterans Appeals prior to March 1, 1999, hereafter "the 
Court") for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West Supp. 1999) (Historical and Statutory Notes).  In 
addition, Veterans' Benefits Administration (VBA)'s 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide



expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




